NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARVIN ERICK VARGAS GARCIA,                     No.    18-70250

                Petitioner,                     Agency No. A074-798-801

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Marvin Erick Vargas Garcia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen and remand. We have jurisdiction under 8 U.S.C. § 1252. We review the




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen and remand for abuse of discretion. Movsisian

v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Vargas Garcia’s motion to

reopen and remand based on changed country conditions where he failed to

establish prima facie eligibility for relief. See 8 C.F.R. § 1003.2(c)(3)(ii); Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1228 (9th Cir. 2016) (the BIA may deny a motion

to reopen for failure to establish prima facie eligibility for the relief sought);

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of persecution

“too speculative”). We reject as unsupported by the record Vargas Garcia’s

contention that the agency ignored evidence, misstated the record, or otherwise

erred in its analysis of his motion.

      PETITION FOR REVIEW DENIED.




                                            2                                        18-70250